Order entered February 10, 2020




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-20-00170-CV

    IN RE STEPHEN PERL AND PM FACTORS, INC. D/B/A 1ST PMF BANCORP,
                               Relators

                Original Proceedings from the 193rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-18-18862

                                            ORDER
                         Before Justices Bridges, Osborne, and Reichek
                                  Opinion by Justice Osborne


       Before the Court are relators’ February 10, 2020 petition for writ of mandamus and motion

for emergency relief. Relators request that we stay the trial court’s January 28th, 2020 order

compelling answers to certain interrogatories and responses to certain requests for production. We

GRANT the motion and until further order of this Court, stay relators’ obligation to answer

Interrogatory Nos. 3, 6, and 8, or respond to Request for Production Nos. 3, 4, 5, and 15.

       We further request that respondent and real parties in interest file their responses, if any, to

relators’ petition for writ of mandamus by February 24, 2020.
    /Leslie Osborne/
    LESLIE OSBORNE
    JUSTICE




2